                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


MEMPHIS A. PHILLIP RANDOLPH                      )
INSTITUTE, et al.,                               )
                                                 )
       Plaintiffs,                               )
                                                 )   NO. 3:20-cv-00374
v.                                               )
                                                 )
TRE HARGETT, in his official capacity            )
as Secretary of State of the State of            )
Tennessee, et al.,                               )
                                                 )
       Defendants.                               )



                                          ORDER
      I hereby recuse myself from this action.
      IT IS SO ORDERED.


                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-00374 Document 19 Filed 05/05/20 Page 1 of 1 PageID #: 74
